DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/18/2021 after final rejection of 7/27/2021 and advisory action of 10/01/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

Election/Restrictions

Applicant’s election of Species I, Fig. 1, claims 20-23 and 25-29 in the reply filed on 1/12/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected claims 30-39 have been withdrawn from further consideration on the merits. The Office action on elected claims 2-23 and 25-29 follows.
Drawings Objection

The drawings filed on 4/28/2020, 7/9/2021, and 9/22/2021 are objected to under 37 CFR 1.83(a).
The drawings must show every feature of the invention specified in the claims. Therefore, the “axillary air duct” (claim 23) must be shown and reference number(s) provided therefor, or the feature(s) canceled from the claim(s). No new matter should be entered.
Applicant must make these above drawing changes. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

Claim 20 is objected, because of the recitation “and the gap allows air to flow underneath the to-be-charged device to cool the to-be-charged device”. Since Applicant deleted the last two lines of the claim reciting the fan and the configuration of the air flow,  it’s not clear whether said “air to flow underneath the to-be-charged device” is the air drawn by the fan or just any air that is inherently present in said gap. Applicant should restore the deleted clause from last two lines of the claim, while correcting it, and move the aforementioned recitation to the end of the claim, i.e., following the “charging device,” in line 15 of the claim the following limitations should be recited in order to place the claim in condition for allowance: 
“the fan is configured to extract the air from the first air guiding opening and exhaust the air from the second air guiding opening, wherein the gap allows the air drawn by the fan to flow underneath the to-be-charged device to cool the to-be-charged device”.

Furthermore, the non-elected claims 30-39 should be cancelled. 

Allowable Subject Matter

Claims 20-29 will be allowed, subject to obviation of the objections as explained above.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835